                                  Case 18-12903                   Doc 1         Filed 12/31/18          Page 1 of 22
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
                                   Delaware
 ____________________ District of _________________
                                       (State)
 Case number (If known): _________________________ Chapter _____                                                                          Check if this is an
                                                                                                                                             amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                          04/16

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



1.   Debtor’s name                             Angel Medical Systems, Inc.
                                           ______________________________________________________________________________________________________




2.   All other names debtor used               N/A
                                           ______________________________________________________________________________________________________
     in the last 8 years                   ______________________________________________________________________________________________________
                                           ______________________________________________________________________________________________________
     Include any assumed names,
                                           ______________________________________________________________________________________________________
     trade names, and doing business
     as names                              ______________________________________________________________________________________________________




3.   Debtor’s federal Employer              5      2     2    3   6    0    1
                                           ___ ___ – ___ ___ ___ ___ ___ ___ ___
                                                                                 2   9
     Identification Number (EIN)



4.   Debtor’s address                      Principal place of business                                   Mailing address, if different from principal place
                                                                                                         of business

                                           40 Christopher Way
                                           ______________________________________________                _______________________________________________
                                           Number     Street                                             Number     Street

                                            Suite 201
                                           ______________________________________________                _______________________________________________
                                                                                                         P.O. Box
                                                 Eatontown, NJ 07724
                                           ______________________________________________                _______________________________________________
                                           City                        State    ZIP Code                 City                      State      ZIP Code

                                                                                                         Location of principal assets, if different from
                                                                                                         principal place of business
                                                 Monmouth
                                           ______________________________________________
                                           County                                                        _______________________________________________
                                                                                                         Number     Street

                                                                                                         _______________________________________________

                                                                                                         _______________________________________________
                                                                                                         City                      State      ZIP Code




5.   Debtor’s website (URL)                  angel-med.com
                                           ____________________________________________________________________________________________________


6.   Type of debtor                        
                                           X Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                            Partnership (excluding LLP)
                                            Other. Specify: __________________________________________________________________


Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 1
                                        Case 18-12903           Doc 1        Filed 12/31/18                 Page 2 of 22

Debtor           Angel Medical Systems, Inc.
                _______________________________________________________                           Case number (if known)_____________________________________
                Name



                                            A. Check one:
7.    Describe debtor’s business
                                             Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                             Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                             Railroad (as defined in 11 U.S.C. § 101(44))
                                             Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                             Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                             Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                            
                                            X None of the above


                                            B. Check all that apply:

                                             Tax-exempt entity (as described in 26 U.S.C. § 501)
                                             Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                               § 80a-3)
                                             Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                            C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                               http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                               3 ___
                                               ___ 3 ___
                                                      9 ___
                                                         1

8.    Under which chapter of the            Check one:
      Bankruptcy Code is the
      debtor filing?                         Chapter 7
                                             Chapter 9
                                            
                                            X Chapter 11. Check all that apply:
                                                           Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                                insiders or affiliates) are less than $2,566,050 (amount subject to adjustment on
                                                                4/01/19 and every 3 years after that).
                                                            
                                                             The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                                debtor is a small business debtor, attach the most recent balance sheet, statement
                                                                of operations, cash-flow statement, and federal income tax return or if all of these
                                                                documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                            
                                                            X   A plan is being filed with this petition.

                                                            
                                                            X   Acceptances of the plan were solicited prepetition from one or more classes of
                                                                creditors, in accordance with 11 U.S.C. § 1126(b).

                                                               The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                                for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                               The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                12b-2.
                                             Chapter 12
9.    Were prior bankruptcy cases           
                                            X No
      filed by or against the debtor
      within the last 8 years?               Yes.    District _______________________ When _______________ Case number _________________________
                                                                                            MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                                  District _______________________ When _______________ Case number _________________________
                                                                                            MM / DD / YYYY

10.   Are any bankruptcy cases              
                                            X No
      pending or being filed by a
      business partner or an                 Yes.    Debtor _____________________________________________ Relationship _________________________
      affiliate of the debtor?                        District _____________________________________________ When               __________________
      List all cases. If more than 1,                                                                                           MM / DD / YYYY
      attach a separate list.                         Case number, if known ________________________________


     Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
                                Case 18-12903              Doc 1        Filed 12/31/18             Page 3 of 22

Debtor        Angel Medical Systems, Inc.
              _______________________________________________________                       Case number (if known)_____________________________________
              Name




11.   Why is the case filed in this    Check all that apply:
      district?
                                       
                                       X Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                          immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                          district.

                                        A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

12.   Does the debtor own or have      
                                       X No
      possession of any real            Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                      Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                    What is the hazard? _____________________________________________________________________

                                                   It needs to be physically secured or protected from the weather.

                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                    attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                    assets or other options).

                                                   Other _______________________________________________________________________________



                                                Where is the property?_____________________________________________________________________
                                                                          Number          Street

                                                                          ____________________________________________________________________

                                                                          _______________________________________         _______     ________________
                                                                          City                                            State       ZIP Code


                                                Is the property insured?
                                                   No
                                                   Yes. Insurance agency ____________________________________________________________________

                                                         Contact name     ____________________________________________________________________

                                                         Phone            ________________________________




            Statistical and administrative information



13.   Debtor’s estimation of           Check one:
      available funds                  
                                       x Funds will be available for distribution to unsecured creditors.
                                        After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                        1-49                            1,000-5,000                              25,001-50,000
14.   Estimated number of              
                                       X 50-99                           5,001-10,000                             50,001-100,000
      creditors
                                        100-199                         10,001-25,000                            More than 100,000
                                        200-999

                                        $0-$50,000                     
                                                                        X $1,000,001-$10 million                   $500,000,001-$1 billion
15.   Estimated assets                  $50,001-$100,000                $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                        $100,001-$500,000               $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                        $500,001-$1 million             $100,000,001-$500 million                More than $50 billion



  Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
                                 Case 18-12903                Doc 1            Filed 12/31/18        Page 4 of 22

Debtor
               Angel Medical Systems, Inc.
               _______________________________________________________                         Case number (if known)_____________________________________
               Name



                                         $0-$50,000                         $1,000,001-$10 million                   $500,000,001-$1 billion
16.   Estimated liabilities              $50,001-$100,000                   $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                         $100,001-$500,000                 
                                                                            X $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                         $500,001-$1 million                $100,000,001-$500 million                More than $50 billion


             Request for Relief, Declaration, and Signatures


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17.   Declaration and signature of         The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
      authorized representative of
                                            petition.
      debtor
                                           I have been authorized to file this petition on behalf of the debtor.

                                           I have examined the information in this petition and have a reasonable belief that the information is true and
                                            correct.


                                        I declare under penalty of perjury that the foregoing is true and correct.

                                                          12/31/2018
                                            Executed on _________________
                                                        MM / DD / YYYY


                                           _____________________________________________              David R. Fischell
                                                                                                       _______________________________________________
                                            Signature of authorized representative of debtor           Printed name

                                                   Chief Executive Officer
                                            Title _________________________________________




18.   Signature of attorney
                                         /s/ Jeffrey R. Waxman
                                            _____________________________________________              Date         12/31/2018
                                                                                                                    _________________
                                            Signature of attorney for debtor                                        MM   / DD / YYYY



                                              Jeffrey Waxman
                                            _________________________________________________________________________________________________
                                            Printed name
                                              Morris James LLP
                                            _________________________________________________________________________________________________
                                            Firm name
                                              500 Delaware Avenue, Suite 1500
                                            _________________________________________________________________________________________________
                                            Number     Street
                                               Wilmington
                                            ____________________________________________________               DE
                                                                                                           ____________ 19801-1494
                                                                                                                        ______________________________
                                            City                                                           State        ZIP Code

                                              302-888-5842                                                    jwaxman@morrisjames.com
                                            ____________________________________                           __________________________________________
                                            Contact phone                                                  Email address


                                            4159                                                            DE
                                            ______________________________________________________ ____________
                                            Bar number                                             State




  Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 4

Doc #29012637
                 Case 18-12903       Doc 1     Filed 12/31/18    Page 5 of 22



         CONSENT RESOLUTIONS IN LIEU OF A SPECIAL MEETING OF
        THE BOARD OF DIRECTORS OF ANGEL MEDICAL SYSTEMS, INC.

                                     DECEMBER 31, 2018



        WHEREAS, Section 141(f) of the Delaware General Corporation Law, as amended (the
“DGCL”), provides that unless otherwise restricted by the certificate of incorporation or bylaws,
any action required or permitted to be taken at any meeting of the board of directors or any
committee thereof may be taken without a meeting if all of the members of the board or
committee, as the case may be, consent in writing, or by electronic transmission and the writing
or writings or electronic transmission or transmissions are filed with the minutes of proceedings
of the board or committee.

        WHEREAS, the undersigned, being all of the members of the Board of Directors (the
“Board”) of Angel Medical Systems, Inc., a Delaware corporation (the “Company”), desire that
the actions expressed in these resolutions be taken in lieu of a special meeting of the Board, and
do hereby consent to adoption of the following resolutions, as if adopted at a properly called and
duly held special meeting of the Board as of the date set forth above.

        WHEREAS, the Board has appointed a special committee of the Board (the “Special
Committee”), and the Special Committee has evaluated the Company’s alternatives in connection
with a possible restructuring;

        WHEREAS, the Special Committee has received the recommendations from the
Company’s management team and has consulted with the Company’s management and legal,
financial, and other advisors, and after consideration of those recommendations, has
recommended to the Board that the actions set forth in these Resolutions be approved by the
Board;

       WHEREAS, the Board previously approved and authorized the Company’s solicitation of
acceptances of a prepacked plan or reorganization (the “Plan”) under Chapter 11 of Title 11 of
the United States Code (the “Bankruptcy Code”) as described in a related disclosure statement
presented to the Board (the “Disclosure Statement”);

        WHEREAS, the Board previously approved, after due consideration and taking into
account the recommendation of the Special Committee, the Company’s entry into the agreements,
instruments and other documents necessary or desirable to facilitate obtaining the financing
contemplated by the Plan including a debtor-in possession financing facility and issuance of
preferred stock of the reorganized Company, each on such terms substantially consistent with
those presented to the Special Committee (collectively, the “Financing Transactions”);

      WHEREAS, after due consideration taking into account the recommendation of the Special
Committee, the information available to it at this time and after consultation with the Company’s
management and legal, financial, and other advisors, and in the exercise of its business judgment,


                                                1
                  Case 18-12903        Doc 1     Filed 12/31/18     Page 6 of 22



the Board has determined that it is in the best interests of the Company to consent to and approve
the filing of a petition for relief under chapter 11 of the Bankruptcy Code by the Company, and,
to the extent necessary, to consent to and approve the filing of petitions for relief under chapter 11
of the Bankruptcy Code;

        WHEREAS, after due consideration taking into account the recommendation of the
Special Committee, the information available to it at this time and after consultation with the
Company’s management and legal, financial, and other advisors, and in the exercise of its business
judgment, the Board has determined it is in the best interests of the Company to enter into, and to
seek approval and/or confirmation by the United States Bankruptcy Court presiding over the cases
to be filed by the Company of, the DIP Facility (as defined below), the Plan (as defined below),
and all documents related to or contemplated by any of the foregoing agreements or documents
(collectively, the “Restructuring Transaction Documents”); and

        WHEREAS, after due consideration taking into account the recommendation of the
Special Committee, the information available to it at this time and after consultation with the
Company’s management and legal, financial, and other advisors, and in the exercis e of its
business judgment, the Board has determined that it is in the best interests of the Company to
consent to and approve of the Company’s entry into the Restructuring Transaction Documents,
and, to the extent necessary, consent to and approve the Company’s entry into the Restructuring
Transaction Documents;

       NOW, THEREFORE, the undersigned, being all of the members of the Board, do hereby
consent to the adoption of the following resolutions, as if adopted at a properly called and duly
held special joint meeting of the Board as of the date first set forth above:


                                     CHAPTER 11 FILING

        NOW THEREFORE, BE IT RESOLVED that the Board has declared, and it hereby does
declare, that it is in the best interests of the Company and its stakeholders that the Company seek
relief under the Bankruptcy Code; and further

        RESOLVED that the Company shall be, and hereby is, authorized to file a voluntary
petition (the “Petition”) for relief under chapter 11 of the Bankruptcy Code (the “Chapter 11
Case”), in the Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) and
perform any and all such acts as are reasonable, advisable, expedient, convenient, proper or
necessary to effectuate the purpose and intent of the foregoing; and further

         RESOLVED that the officers of the Company or any one of them (collectively, the
“Authorized Officers” and each, individually, an “Authorized Officer”) hereby are, and each of
them acting alone hereby is, authorized and directed, in the name and on behalf of the Company,
to: (a) execute, acknowledge, deliver, and verify the Petition and all other ancillary documents,
and cause the Petition to be filed with the Bankruptcy Court and make or cause to be made prior
to execution thereof any modifications to the Petition or ancillary documents as any such
Authorized Officer, in such person’s discretion, deems necessary, desirable or appropriate to carry
out the intent and accomplish the purposes of these resolutions; (b) execute, acknowledge, deliver,


                                                  2
                  Case 18-12903        Doc 1     Filed 12/31/18     Page 7 of 22



verify and file or cause to be filed all petitions, schedules, statements, lists, motions, applications
and other papers or documents necessary or desirable in connection with the foregoing and the
administration of the Company’s Chapter 11 Case; (c) execute, acknowledge, deliver and verify
any and all other documents necessary, desirable or appropriate in connection therewith and to
administer the Company’s Chapter 11 Case in such form or forms as any such Authorized Officer
may deem necessary or advisable and in order to effectuate the purpose and intent of the foregoing
resolutions; and (d) engage any professionals, including the law firms Morris James LLP and
Honigman Miller Schwartz and Cohn LLP, as well as any other attorneys, accountants, financial
advisors, investment bankers, actuaries, consultants or brokers as any such Authorized Officer, in
such person’s discretion, deems necessary, desirable or appropriate to accomplish the purposes of
these resolutions; that each Authorized Officer’s authority to act under these resolutions shall be
conclusively evidenced by their so acting; and that any and all such actions heretofore taken on
behalf of the Company in such respects contemplated thereby are hereby ratified, approved and
confirmed as the act and deed of the Company.

                    DEBTOR IN POSSESSION FINANCING FACILITY

        RESOLVED, that the Company, subject to approval of the Bankruptcy Court, as debtor
and debtor in possession under chapter 11 of the Bankruptcy Code, shall be, and it hereby is,
authorized to: (a) enter into a Note Purchase Agreement and Secured Debtor-in-Possession Loan
Agreement (the “DIP Facility”), execute, deliver and issue the Company’s Senior Secured
Super-Priority Convertible Promissory Notes (the “Notes”) and any associated documents and
consummate, and perform under, the transactions contemplated therein (collectively, the “DIP
Financing”) with such lenders and on such terms substantially consistent with those presented
to the Board on or prior to the date hereof and as may be further approved, modified or amended
by any one or more of the Authorized Officers, as may be reasonably necessary or desirable for
the continuing conduct of the affairs of the Company; and (b) pay related fees and grant security
interests in and liens upon some, all or substantially all of the Company’s assets, in such case,
as may be deemed necessary or desirable by any one or more of the Authorized Officers in
connection with the DIP Financing; and further

         RESOLVED, that: (a) the Authorized Officers shall be, and each of them, acting alone,
hereby is, authorized and empowered in the name of, and on behalf of, the Company, as debtor
and debtor in possession, to take such actions and execute, acknowledge, deliver and verify such
agreements, certificates, instruments, guaranties, notices and any and all other documents as any
of the Authorized Officers may deem necessary or appropriate to facilitate issuance of the Notes
and the DIP Financing (collectively, the “DIP Documents”); (b) the DIP Documents containing
such provisions, terms, conditions, covenants, warranties and representations as may be deemed
necessary or desirable by any of the Authorized Officers are hereby approved; (c) the Authorized
Officers shall be, and each of them, acting alone, hereby is, authorized and empowered in the
name of, and on behalf of, the Company, as debtor and debtor in possession, to authorize counsel
to draft, file and seek approval of the DIP Financing; and (d) the actions of any Authorized Officer
taken pursuant to this resolution, including the execution, acknowledgment, delivery and
verification of all agreements, certificates, instruments, guaranties, notices and other documents,
shall be conclusive evidence of such Authorized Officer’s approval thereof and the necessity or
desirability thereof; and further



                                                  3
                 Case 18-12903       Doc 1     Filed 12/31/18     Page 8 of 22




        RESOLVED, that the Board has determined that the consideration to be received for the
Notes to be issued to the Purchasers pursuant to the DIP Documents, is adequate, and that upon
receipt by the Company of such consideration, the Notes and the shares of the Company’s stock
(upon conversion of the Notes) will be validly issued, fully paid and non-assessable; and further

      RESOLVED, that the Company, as debtor and debtor in possession under chapter 11 of
the Bankruptcy Code, shall be, and it hereby is, authorized to pay related fees as may be deemed
necessary or desirable by any one or more of the Authorized Officers in connection with DIP
Documents; and further

        RESOLVED, that the Authorized Officers are, and each Authorized Officer is, hereby
authorized, empowered and directed for and on behalf of the Company to prepare or cause to have
prepared, executed, delivered and filed such forms, documents, instruments, consents to service
of process and notices, and to pay such fees, as may be required to comply with: (a) the Securities
Act of 1933, as amended, and the regulations promulgated thereunder; (b) the Securities and
Exchange Act of 1934, as amended, and the regulations promulgated thereunder; and (c) such
state securities laws, rules and regulations, with respect to the sale and issuance of the Notes
contemplated by the DIP Financing.

                                     CHAPTER 11 PLAN

       RESOLVED, that the Company, as debtor and debtor in possession under chapter 11 of
the Bankruptcy Code, shall be, and it hereby is, authorized to: (a) execute and file the Plan and
any associated documents, and consummate, and perform under, the transactions contemplated
therein on such terms substantially consistent with those presented to the Board on or prior to
the date hereof and as may be further approved, modified or amended by any one or more of the
Authorized Officers, as may be reasonably necessary or desirable for the continuing conduct of
the affairs of the Company; and (b) pay related fees as may be deemed necessary or desirable by
any one or more of the Authorized Officers in connection with the Restructuring Transaction
Documents; and further

       RESOLVED, that: (a) the Authorized Officers shall be, and each of them, acting alone,
hereby is, authorized and empowered in the name of, and on behalf of, the Company, as debtor
and debtor in possession, to take such actions and execute, acknowledge, deliver and verify the
Plan and such agreements, certificates, notices and any and all other documents as any of the
Authorized Officers may deem necessary or appropriate in connection with the Plan and any
other Restructuring Transaction Documents; (b) Restructuring Transaction Documents
containing such provisions, terms, conditions, covenants, warranties and representations as may
be deemed necessary or desirable by any of the Authorized Officers are hereby approved; (c) the
Authorized Officers shall be, and each of them, acting alone, hereby is, authorized and
empowered in the name of, and on behalf of, the Company, as debtor and debtor in possession,
to authorize counsel to draft, file and seek approval of the Restructuring Transaction Documents,
including confirmation of the Plan; and (d) the actions of any Authorized Officer taken pursuant
to this resolution, including the execution, acknowledgment, delivery and verification of all
agreements, certificates, instruments, guaranties, notices and other documents, shall be



                                                4
                  Case 18-12903       Doc 1     Filed 12/31/18     Page 9 of 22



conclusive evidence of such Authorized Officer’s approval thereof and the necessity or
desirability thereof.

                                               GENERAL

        RESOLVED, that all acts lawfully done or actions lawfully taken by any officer of the
Company or any professionals engaged by the Company in connection with the Chapter 11 Case
or any proceedings related thereto, or any matter related thereto, be, and hereby are, adopted,
ratified, confirmed and approved in all respects as the acts and deeds of the Company; and further

       RESOLVED, that any and all actions and transactions by the Board or any Authorized
Officer for and on behalf and in the name of the Company with respect to any transactions
contemplated by the foregoing resolutions before the adoption of the foregoing resolutions be, and
they hereby are, ratified, authorized, approved, adopted and consented to in all respects for all
purposes; and further

        RESOLVED, that the omission from these Resolutions of any agreement, document or
other arrangement contemplated by any of the agreements, documents or instruments described in
these Resolutions or any action to be taken in accordance with any requirement of any of the
agreements, documents or instruments described in these Resolutions shall in no manner derogate
from the authority of the Authorized Officers to take all actions necessary, desirable, advisable or
appropriate to consummate, effectuate, carry out or further the transactions contemplated by, and
the intent and purposes of, these Resolutions; and further

        RESOLVED, that the Board and any Authorized Officer of the Company hereby are
authorized and directed to certify and/or attest these resolutions, certificate of incumbency and
such other documents or instruments that the corporate secretary of the Company may deem
necessary or appropriate in connection with the foregoing matters; provided, however, that such
certification and/or attestation shall not be required for any document, instrument or agreement to
be valid and binding on the Company; and further

       RESOLVED, that any Authorized Officer of the Company shall be, and each of them,
hereby is, authorized, directed and empowered, in the name and on behalf of the Company, as
debtor and debtor in possession, to negotiate, execute, deliver, and perform, or cause to be
negotiated, executed, delivered, and performed, on behalf of, and take such actions and execute,
acknowledge, deliver and verify such agreements, certificates, instruments, guaranties, notices and
any and all other documents as any proper officer of the Company may deem necessary or
appropriate to facilitate the transactions contemplated by the foregoing resolutions, as may be
deemed necessary, desirable or appropriate.
                             SIGNATURES ON THE FOLLOWING PAGE




                                                 5
Case 18-12903   Doc 1   Filed 12/31/18   Page 10 of 22



        SIGNATURES ON THE FOLLOWING PAGE




                         6
                 Case 18-12903        Doc 1     Filed 12/31/18     Page 11 of 22



         IN WITNESS WHEREOF, the undersigned, being all of the members of the Board of
Directors, have executed these Consent Resolutions in Lieu of a Special Meeting of the Board of
Directors as of the date first written above. These Consent Resolutions in Lieu of a Special
Meeting of the Board of Directors may be signed in two or more counterparts, which may be
delivered by facsimile or by email or other internet transmission of .pdf, .jpg, .tiff, or other image
files or other signature mechanism, each of which together shall be deemed an original, and all of
which shall be deemed one instrument notwithstanding that all members of the Board of
Directors have not signed the same counterpart.


BOARD OF DIRECTORS:



DR. ROBERT FISCHELL                                 DR. DAVID FISCHELL



ANDREW TAYLOR                                       BEN PLESS



FRANK FISCHER                                       VICTOR WHITMAN


29595586.2




 SIGNATURE PAGE TO CONSENT RESOLUTIONS IN LIEU OF A SPECIAL MEETING OF THE BOARD
                   OF DIRECTORS OF ANGEL MEDICAL SYSTEMS, INC.
                 Case 18-12903        Doc 1     Filed 12/31/18     Page 12 of 22



         IN WITNESS WHEREOF, the undersigned, being all of the members of the Board of
Directors, have executed these Consent Resolutions in Lieu of a Special Meeting of the Board of
Directors as of the date first written above. These Consent Resolutions in Lieu of a Special
Meeting of the Board of Directors may be signed in two or more counterparts, which may be
delivered by facsimile or by email or other internet transmission of .pdf, .jpg, .tiff, or other image
files or other signature mechanism, each of which together shall be deemed an original, and all of
which shall be deemed one instrument notwithstanding that all members of the Board of
Directors have not signed the same counterpart.


BOARD OF DIRECTORS:



DR. ROBERT FISCHELL                                 DR. DAVID FISCHELL



ANDREW TAYLOR                                       BEN PLESS



FRANK FISCHER                                       VICTOR WHITMAN


29595586.2




 SIGNATURE PAGE TO CONSENT RESOLUTIONS IN LIEU OF A SPECIAL MEETING OF THE BOARD
                   OF DIRECTORS OF ANGEL MEDICAL SYSTEMS, INC.
                 Case 18-12903        Doc 1     Filed 12/31/18     Page 13 of 22



         IN WITNESS WHEREOF, the undersigned, being all of the members of the Board of
Directors, have executed these Consent Resolutions in Lieu of a Special Meeting of the Board of
Directors as of the date first written above. These Consent Resolutions in Lieu of a Special
Meeting of the Board of Directors may be signed in two or more counterparts, which may be
delivered by facsimile or by email or other internet transmission of .pdf, .jpg, .tiff, or other image
files or other signature mechanism, each of which together shall be deemed an original, and all of
which shall be deemed one instrument notwithstanding that all members of the Board of
Directors have not signed the same counterpart.


BOARD OF DIRECTORS:



DR. ROBERT FISCHELL                                 DR. DAVID FISCHELL



ANDREW TAYLOR                                       BEN PLESS



FRANK FISCHER                                       VICTOR WHITMAN


29595586.2




 SIGNATURE PAGE TO CONSENT RESOLUTIONS IN LIEU OF A SPECIAL MEETING OF THE BOARD
                   OF DIRECTORS OF ANGEL MEDICAL SYSTEMS, INC.
Case 18-12903   Doc 1   Filed 12/31/18   Page 14 of 22
Case 18-12903   Doc 1   Filed 12/31/18   Page 15 of 22
Case 18-12903   Doc 1   Filed 12/31/18   Page 16 of 22
                 Case 18-12903       Doc 1    Filed 12/31/18     Page 17 of 22



                  IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE
_________________________________________
                                          )
In re:                                    )
                                          )    Chapter 11
Angel Medical Systems, Inc.               )    Case No. 18-
                                          )
       Debtor.                            )
_________________________________________ )

                        CORPORATE OWNERSHIP STATEMENT

        Angel Medical Systems, Inc. submits this Corporate Ownership Statement under Rule

1007(a) of the Federal Rules of Bankruptcy Procedure and states that the following entities own

10% or more of any class of equity interest of the Debtor:

  Class of Stock                                   Shareholder

 Common Stock       ●      Fischell, David R. (individually and through the David R. Fischell
                    Children’s Trust)

                    ●      Fischell, Robert E. (individually and through the Robert E. Fischell
                    2002 Irrevocable Trust)

                    ●       Fischell, Tim (through the Emma J. Fischell Irrevocable Trust, the
                    Evan D. Fischell Irrevocable Trust, the Jonathan M. Fischell Irrevocable
                    Trust, and the Tim A. Fischell Revocable Trust)

 Series A           ●     Abbott Laboratories, as successor to Pacesetter, Inc. (d/b/a St. Jude
                    Medical) and affiliates of Pacesetter, Inc. (d/b/a St. Jude Medical)

                    ●       Johnson & Johnson Development Corporation

                    ●       Plemmons, Kevin

 Series B           ●       Fischell, David R.

                    ●       Fischell, Robert E.

                    ●       Johnson & Johnson Development Corporation
              Case 18-12903       Doc 1    Filed 12/31/18       Page 18 of 22



 Class of Stock                                   Shareholder

Series C          ●     Abbott Laboratories, as successor to Pacesetter, Inc. (d/b/a St. Jude
                  Medical) and affiliates of Pacesetter, Inc. (d/b/a St. Jude Medical)

                  ●      BioInfo Accelerator, Inc.

                  ●      Fischell, David R.

                  ●      Johnson & Johnson Development Corporation

Series D          ●      BioInfo Accelerator Fund, LLC

                  ●      Fischell, David R.

                  ●      Johnson & Johnson Development Corporation

Series E          ●     Abbott Laboratories, as successor to Pacesetter, Inc. (d/b/a St. Jude
                  Medical) and affiliates of Pacesetter, Inc. (d/b/a St. Jude Medical)

                  ●      Fischell, David R.

                  ●      Johnson & Johnson Development Corporation




                                              2
               Case 18-12903       Doc 1    Filed 12/31/18        Page 19 of 22



  Class of Stock                                    Shareholder

 Series F          ●     Abbott Laboratories, as successor to Pacesetter, Inc. (d/b/a St. Jude
                   Medical) and affiliates of Pacesetter, Inc. (d/b/a St. Jude Medical)

                   ●       Fischell, David R.


Dated: December 31, 2018                   MORRIS JAMES LLP

                                           /s/ Jeffrey R. Waxman
                                           Jeffrey R. Waxman (DE Bar No. 4159)
                                           Eric J. Monzo (DE Bar No. 5214)
                                           500 Delaware Avenue, Suite 1500
                                           Wilmington, DE 19801-1494
                                           Telephone: (302) 888-6800
                                           E-mail: jwaxman@morrisjames.com
                                           E-mail: emonzo@morrisjames.com

                                                -and-

                                           HONIGMAN MILLER SCHWARTZ AND COHN
                                           LLP
                                           Joseph R. Sgroi, Esq.
                                           Glenn S. Walter, Esq.
                                           2290 First National Building
                                           660 Woodward Avenue
                                           Detroit, Michigan 48226-3506
                                           Telephone: (313) 465-7000
                                           Facsimile: (313) 465-7713
                                           E-mail: jsgroi@honigman.com
                                           E-mail: gwalter@honigman.com

                                           Proposed Counsel to the Debtor




                                                3
                                     Case 18-12903             Doc 1        Filed 12/31/18            Page 20 of 22

      Fill in this information to identify the case:
                    Angel Medical Systems, Inc
      Debtor name __________________________________________________________________
                                                                                 Delaware
      United States Bankruptcy Court for the: ______________________ District of _________

      Case number (If known):   _________________________
                                                                              (State)
                                                                                                                                           Check if this is an
                                                                                                                                               amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                   12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete          Name, telephone number, and      Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code    email address of creditor        (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                            contact                          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                             professional          unliquidated,   total claim amount and deduction for value of
                                                                             services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                   Total claim, if    Deduction for       Unsecured
                                                                                                                   partially          value of            claim
                                                                                                                   secured            collateral or
                                                                                                                                      setoff
     BioInfo Accelerator Fund, LLC                                           2012 Notes                            20,646,000        Unknown            20,646,000
1    37940 Berkeley Ave.          John Hodgson                                                                                                          (principal
                                                                                                                   (principal
     Moreland Hills, OH 44022     jhodgson@tsg-ed.com                                                                                                   amount)
                                                                                                                   amount)
                                  (602) 406-3915
     BioInfo Accelerator Fund, LLC                                           2014 Notes                            20,430,000        Unknown            20,430,000
2    37940 Berkeley Ave.         John Hodgson                                                                      (principal                           (principal
     Moreland Hills, OH 44022    jhodgson@tsg-ed.com                                                               amount)                              amount)
                                 (602) 406-3915
     BioInfo Accelerator Fund, LLC                                           2016 Notes                            1,956,442          Unknown           1,956,442
3    37940 Berkeley Ave.          John Hodgson                                                                                                          (principal
                                                                                                                   (principal
     Moreland Hills, OH 44022     jhodgson@tsg-ed.com                                                                                                   amount)
                                                                                                                   amount)
                                  (602) 406-3915
     Hogan Lovells US LLP                  Jennifer Reynolds                 Professional                          96,735.00                            96,735.00
4                                                                            Services
     555 Thirteenth St. NW                 jenn.reynolds@hoganlovells.com
                                            202-637-5600
     Washington, DC 20004

     Cooley LLP                            Lane W. Stahl                     Professional                          48,576.54                            48,576.54
5                                                                            Services
     101 California St.                    lstahl@cooley.com
     5Th Floor                             415-693-2000
     San Francisco, CA 94111
     Rosenberg Klein & Lee                 Morton J. Rosenberg               Professional                          33,000.00                            33,000.00
6                                          rkl@rklpatlaw.com
     3458 Ellicott Center Dr.                                                Services
     Suite 101                             410-465-6678
     Ellicott City, MD 21043
     Beth Israel Deaconess                 Ramesh Gunawardena                  Clinical                            12,000.00                            12,000.00
7                                          rgunawar@bidmc.harvard.edu          Services
     Medical Center
     330 Brookline Ave.                    617-667-4282
     Boston, MA 02215
     Medpace                               Adam Ryan                         Clinical                              10,000.00                             10,000.00
8                                                                            Services
     5375 Medpace way                      a.ryan@medpace.com
     Cincinnati, OH 45227                  513-579-9911 x12317




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 1
                                    Case 18-12903              Doc 1        Filed 12/31/18             Page 21 of 22

                  Angel Medical Systems, Inc.
    Debtor       _______________________________________________________                          Case number (if known)_____________________________________
                 Name




     Name of creditor and complete          Name, telephone number, and     Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code    email address of creditor       (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                            contact                         debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                            professional           unliquidated,   total claim amount and deduction for value of
                                                                            services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                            government
                                                                            contracts)
                                                                                                                   Total claim, if    Deduction for       Unsecured
                                                                                                                   partially          value of            claim
                                                                                                                   secured            collateral or
                                                                                                                                      setoff

     Chameleon Design                      Gregg Turi                       Contractor                             7,500.00                             7,500.00
9    295 US Highway 46 E                   gturi@chameleon-ds.com
     Ste B                                 973-426-0220 x210
     Budd Lake, NJ 07828
   The Hibbert Group                       Cynthia Glover-Perez             Product                                6,773.08                             6,773.08
10 400 Pennington Ave                                                       Storage
                                           cglover-perez@hibbertgroup.com
   Trenton, NJ 08650                       609-394-7500

   American Express                        www.americanexpress.com          Credit                                 5,326.05                             5,326.05
11 P.O Box 1270                            800-528-4800
   Newark, NJ 07101


      Solium                               Christopher Wittke               Professional                           3,000.00                             3,000.00
12                                         Christopher.Wittke@solium.com    Services
      Dept 3542
      PO Box 123542                        587.323.9394
      Dallas, TX 75312-3542
     HPIC Consulting, LLC                  Alison M. Lance                  Clinical                               2,500.00                             2,500.00
13                                                                          Services
     5400 Bakers Mill Rd.                  919-224-9377
     Durham,NC 27707                       alisonlance@hpic.mygbiz.com



     Eisner Amper                          Jaime Gilmore                    Professional                           2,500.00                             2,500.00
14                                                                          Services
     111 Wood Ave South,                   jaime.gilmore@eisneramper.com
     Iselin, NJ 08830                      732-243-7565

   Valtronic                               Austin Reichert                  Production                             1,530.00                             1,530.00
15 29200 Fountain Parkway
                                           areichert@valtronic.com
   Solon, OH 44139                         440-349-1239 x184

   Medical Consultants                     Jeff Voight              Professional                                   300.00                               300.00
16 99 Glenwood Road                        meddevconsultant@aol.com Services
   Ridgewood, NJ 07450                     201-251-8204


17




18




19




20




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                      page 2
                                        Case 18-12903                    Doc 1        Filed 12/31/18            Page 22 of 22




 Fill in this information to identify the case:

 Debtor name         Angel Medical Systems, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration     Creditor Matrix

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          December 31, 2018                       X /s/ David Keenan
                                                                       Signature of individual signing on behalf of debtor


                                                                       Printed name

                                                                       Chief Operating Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
